Case: 10-31105        Document: 00511714258      Page: 1     Date Filed: 01/04/2012




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                                            FILED
                                                                          January 4, 2012

                                        No. 10-31105                       Lyle W. Cayce
                                                                                Clerk

TRICIA WHITE,

                                                  Plaintiff-Appellant
v.

GOVERNMENT EMPLOYEES INSURANCE COMPANY,
also known as GEICO,

                                                  Defendant-Appellee



                       Appeal from the United States District Court
                          for the Eastern District of Louisiana
                                     (2:09-CV-2747)


Before JOLLY, HIGGINBOTHAM, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        This is an appeal from a grant of an employer’s motion for summary
judgment, rejecting claims of racial discrimination in violation of Title VII.1 We
affirm.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
        1
            42 U.S.C. § 2000e et seq.
   Case: 10-31105    Document: 00511714258      Page: 2   Date Filed: 01/04/2012



                                  No. 10-31105

                                        I.
      Tricia White, an African-American female, was hired by Government
Employees Insurance Co. (“GEICO”) as a Telephone Claims Representative
Trainee in GEICO’s regional office in Macon, Georgia in 1997. White’s sister,
Tiffany White, was also hired at that time, as a Claims Service Representative.
Approximately seven years later, GEICO transferred White to the company’s
Louisiana claims unit in Metairie, Louisiana and promoted her to the position
of Telephone Claims Representative Supervisor (“TCR-1 Supervisor”). At that
time, White’s sister Tiffany also transferred to the Louisiana claims unit,
accepting a Claims Unit Examiner position. Later, Tiffany White was promoted
to a TCR-1 Supervisor position in the Louisiana claims unit. Tiffany White then
returned to Georgia to work as a TCR-1 Supervisor in the Macon regional office.
      In March 2008, GEICO promoted White to the position of Manager,
Liability Claims (“Continuing Unit Manager”). Around that time, White’s sister
Tiffany was awarded the TCR-2 Supervisor position in GEICO’s Louisiana
claims unit and relocated from the Macon office to the claims office in Metairie,
Louisiana. In May, GEICO notified staff members of the Metairie claims office
that the office would be closed and its operations relocated to the regional office
in Macon, Georgia. The next month, GEICO advised White that she would be
transferred from her position as Continuing Unit Manager in GEICO’s
Louisiana unit to a Continuing Unit Manager position in the Georgia unit.
GEICO told White that she was being transferred so that she and her sister
would not work in the same unit, because of GEICO’s conflicts policy. White soon
transferred to the Continuing Unit Manager position in the Georgia unit. She
later assumed responsibility for the Alabama claims unit as well.
      White testified that while she was employed in GEICO’s Metairie claims
office, she overheard the branch manager, Gene Allgood, refer to an African-
American customer as a “nigger.” White reported this to GEICO. When GEICO

                                        2
   Case: 10-31105   Document: 00511714258     Page: 3   Date Filed: 01/04/2012



                                 No. 10-31105

investigated, Allgood denied referring to the customer in that manner, and all
witnesses other than White stated that Allgood did not do so. GEICO took no
further action. White also testified that another African-American employee,
Cynthia Johnson, told her of an incident during which some white paint fell on
or near Johnson and Allgood commented that he “always knew that [Johnson]
wanted to be a white female.” In addition, White and her sister have affirmed
that Allgood referred to the Metairie office on many occasions as “ghetto” or a
“FEMA trailer.”
      White claims that while she worked in the Metairie claims office, she was
harassed by co-workers and supervisors on several occasions. In addition to the
incidents just described, she presented evidence that Allgood excluded her from
some meetings; that a co-worker, Travis Bourgeois, made a comment to White
along the lines that White “thought [she] was so perfect”; that Bourgeois was
promoted over White to a Continuing Unit Manager position; that Allgood at one
point told White that he would have to “learn to trust her again”; that when
White asked a co-worker for a knife to cut a piece of cake, the co-worker pointed
the knife at her with a jabbing motion and made a joking remark; that GEICO
discharged two African-American employees under White’s supervision; that
White was omitted from a fellow manager’s peer review; that she was the subject
of an email chain that criticized her management style; that GEICO
compromised White’s anonymity when she made an ethics complaint about a
branch manager; that GEICO requested that she cancel her Kentucky adjuster’s
license; that when she first became eligible for the Continuing Unit Manager
position, her supervisor, Randy Thompson, spoke to her rarely; and that her
performance ratings dropped around that time and Thompson placed her on a
performance review plan.




                                       3
   Case: 10-31105         Document: 00511714258          Page: 4     Date Filed: 01/04/2012



                                         No. 10-31105

                                                II.
       Soon after her transfer to the Georgia claims unit, White formalized an
Intake Questionnaire with the Equal Employment Opportunity Commission
(“EEOC”) in which she alleged that she had been subjected to discrimination on
the basis of her race (African-American) and sex (female), as well as retaliation,
by GEICO. On November 13, 2008, the EEOC provided a Dismissal and Notice
of Rights to White and GEICO, informing them that the EEOC was dismissing
White’s Charge and providing White with notice of her right to sue under Title
VII within 90 days of the receipt of the EEOC notice.
       White timely filed her suit against GEICO in the district court. In her
Amended Complaint, White alleged violations of Title VII and the Louisiana
Employment Discrimination Laws. The district court granted GEICO’s motion
for summary judgment as to all of White’s claims, and entered judgment in favor
of GEICO. This appeal followed.
       Although White originally claimed that she was the target of retaliation
as well as race-based and sex-based discrimination (in the form of disparate
treatment and harassment), on appeal, she has abandoned her retaliation and
sex-based discrimination claims. White has also abandoned all of her claims
under Louisiana state law, leaving only the Title VII race-based disparate
treatment and hostile work environment claims for this court’s review.
                                               III.
       This court reviews a grant of summary judgment de novo.2 Summary
judgment is proper only when the movant can demonstrate that there is no
genuine issue of material fact and that she is entitled to judgment as a matter
of law.3 A genuine issue of material fact exists if a reasonable jury could enter

       2
        See Mack v. City of Abilene, 460 F.3d 547, 555 (5th Cir. 2006); Gonzales v. Denning,
394 F.3d 388, 391 (5th Cir. 2004).
       3
           See Kee v. City of Rowlett, 247 F.3d 206, 210 (5th Cir. 2001).

                                                 4
   Case: 10-31105         Document: 00511714258         Page: 5       Date Filed: 01/04/2012



                                         No. 10-31105

a verdict for the non-moving party.4 To defeat a properly pled motion for
summary judgment, “the nonmovant must go beyond the pleadings and
designate specific facts showing that there is a genuine issue for trial.”5 The
court must resolve factual controversies in favor of the nonmoving party.6
However, the nonmoving party cannot satisfy its burden merely by establishing
“some metaphysical doubt as to the material facts,”7 by “conclusory allegations”
in affidavits,8 or “by only a ‘scintilla’ of evidence.”9
                                               IV.
                                               A.
       We first consider White’s race-based disparate treatment claim. Title VII
race discrimination claims are evaluated under the McDonnell Douglas burden-
shifting framework.10 Under that framework, a plaintiff must establish that she
(1) is a member of a protected group; (2) was qualified for the position at issue;
(3) was discharged or suffered some other adverse employment action; and (4)
was replaced with someone outside her protected group or was treated less
favorably than other similarly situated employees outside the protected group.11
 If the plaintiff makes this prima facie showing, the burden shifts to her



       4
           Crawford v. Formosa Plastics Corp., 234 F.3d 899, 902 (5th Cir. 2000).
       5
         Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc) (citing Celotex
Corp. v. Catrett, 477 U.S. 317, 325 (1986)).
       6
           See id.
       7
           Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).
       8
           Lujan v. Nat’l Wildlife Fed'n, 497 U.S. 871, 888 (1990).
       9
        Little, 37 F.3d at1075 (quoting Davis v. Chevron U.S.A., Inc., 14 F.3d 1082, 1086 (5th
Cir. 1994)).
       10
            McDonnell Douglas v. Green, 411 U.S. 792, 802-04 (1973).
       11
            McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007) (per curiam).

                                                5
   Case: 10-31105         Document: 00511714258         Page: 6     Date Filed: 01/04/2012



                                         No. 10-31105

employer to articulate a legitimate, non-discriminatory reason for the adverse
employment action.12 “The employer’s burden is only one of production, not
persuasion, and involves no credibility assessment.”13                     If the employer
articulates a valid reason for the adverse employment action taken against the
plaintiff, “the plaintiff then bears the ultimate burden of proving that the
employer's proffered reason is not true but instead is a pretext for the real
discriminatory . . . purpose.”14
       Although the plaintiff’s prima facie burden in a Title VII disparate
treatment case is “not onerous,”15 White fails to meet this burden.                     It is
undisputed that White is a member of a protected class and that she was
qualified for her previous position. She has thus fulfilled the first two prima
facie requirements. Because the person who replaced White as Continuing Unit
Manager in the Louisiana claims unit was Caucasian,16 White likely also
satisfies the fourth element of the prima facie standard. White’s claim fails,
however, because she cannot demonstrate that she suffered any adverse
employment action.
       White claims that GEICO took an adverse employment action against her
when the company transferred her to the Georgia claims unit. A plaintiff
alleging race discrimination in violation of Title VII can establish that the
defendant subjected her to an adverse employment action only if the defendant’s

       12
            Id. at 557.
       13
            Id.
       14
            Id.
      15
            Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981)
      16
          In her brief, White alleges that her “replacement was a white female, Deborah
Yates.” Appellant’s Br. at 28. The evidence White cites in support of that assertion is her
sister Tiffany White’s affidavit. See R. 3, 1361. While Tiffany White affirmed that Deborah
Yates was White’s replacement, she did not specify Deborah Yates’s race. See id. However,
GEICO does not appear to dispute that Yates is Caucasian.

                                                6
   Case: 10-31105        Document: 00511714258        Page: 7    Date Filed: 01/04/2012



                                       No. 10-31105

action was an “ultimate employment decision[].”17 The parties do not dispute
that a demotion is an adverse employment action and that a transfer is
sometimes the equivalent of a demotion.18 White correctly notes that “[t]o be
equivalent to a demotion, a transfer need not result in a decrease in pay, title,
or grade; it can be a demotion if the new position proves objectively worse – such
as being less prestigious or less interesting or providing less room for
advancement.”19
      The problem for White is that there is no evidence that a Continuing Unit
Manager in the Louisiana claims unit holds an “objectively better” position than
a Continuing Unit Manager in the Georgia claims unit.20                    Indeed, at her
deposition, White conceded that she was not “demoted.”
      Nonetheless, White now claims that her transfer was an effective demotion
because when she transferred to the Macon office, she had less seniority and
experience than the other Continuing Unit Managers in that office. According
to the undisputed deposition testimony of Meredith Rosser, a GEICO Human
Resources Manager, seniority is not a factor in promotions at GEICO. Rather,
when comparing two applicants, the company looks at factors such as education
and relevant experience. Rosser testified that if a position is not filled with an
internal candidate within three days of posting, the company considers external
candidates as well, and Rosser stated that if an external candidate’s experience
level is as good as or better than an internal candidate’s, no extra consideration
is given to the internal candidate.



      17
           McCoy, 492 F.3d at 560.
      18
           See Alvarado v. Texas Rangers, 492 F.3d 605, 613 (5th Cir. 2007).
      19
         Id. (alteration in original) (quotation marks omitted) (quoting Sharp v. City of
Houston, 164 F.3d 923, 933 (5th Cir. 1999)).
      20
           Id. at 614.

                                              7
   Case: 10-31105        Document: 00511714258          Page: 8     Date Filed: 01/04/2012



                                         No. 10-31105

       White also argues that her transfer was a demotion because Continuing
Unit Managers who remained in the Louisiana claims unit were promoted. As
GEICO notes, the fact that other managers from the Louisiana claims unit were
later promoted is not evidence that White herself had lessened opportunities for
advancement. Moreover, GEICO observes that after her transfer to the Georgia
claims unit, White was expanded responsibilities over a larger area, which may
in fact provide her with greater potential for advancement in the future. While
White may have had less experience than the other Continuing Unit Managers
in the Georgia claims office when she arrived, that situation could easily change
based on further transfers in and out of the unit and White’s gaining of more
experience. White has submitted no evidence suggesting that upon her transfer
to the Georgia unit, her “opportunities for career advancement” were
circumscribed.21
       It is undisputed that White’s Continuing Unit Manager position in the
Georgia claims unit requires the same level of skill, job responsibilities, and
accountability as her prior position as Continuing Unit Manager in the
Louisiana claims unit, and there is no evidence that White’s current position is
viewed as less prestigious or less desirable by GEICO employees. For those
reasons, and because there is no evidence that White’s transfer affected her
opportunities for career advancement, White’s situation is distinguishable from
the cases in which this court found that a transfer constituted a demotion.22

       21
            Alvarado, 492 F.3d at 614.
       22
           See, e.g., Forsyth v. City of Dallas, 91 F.3d 769, 774 (5th Cir. 1996) (holding that a
transfer to night patrol from the Intelligence Unit was a demotion where “evidence revealed
that the Intelligence Unit positions were more prestigious, had better working hours, and were
more interesting than night patrol" and the “few officers voluntarily transferred from the
Intelligence Unit to night patrol and other officers had been so transferred as punishment”);
Click v. Copeland, 970 F.2d 106, 110 (5th Cir. 1992) (holding that a transfer was a demotion
where there was testimony that few people transferred voluntarily from jobs in the plaintiff’s
prior division to jobs in the plaintiff’s new division;“‘everybody’ view[ed] a transfer from [the
plaintiff’s new division] to [the prior division] as a promotion”; and the two departments had

                                               8
   Case: 10-31105        Document: 00511714258         Page: 9    Date Filed: 01/04/2012



                                         No. 10-31105

       White testified at her deposition that she did not perceive her transfer as
a demotion. But even if she did, her subjective perception is irrelevant.23 The
undisputed facts establish that the “objective qualities” of the Continuing Unit
Manager position in the Georgia claims unit are indistinguishable from the
qualities of the same position in the Louisiana claims unit. No reasonable jury
could find that White’s transfer was an adverse employment action.24

       Because White cannot satisfy her prima facie burden, the district court
correctly granted summary judgment for GEICO on White’s Title VII race-based
disparate treatment claim, and we need not reach the other arguments raised
by the parties with regard to that claim.

                                              B.

       To establish a Title VII violation based on race discrimination creating a
hostile working environment, a plaintiff must prove: (1) she belongs to a
protected group; (2) she was subjected to unwelcome harassment; (3) the
harassment complained of was race-based; and (4) the harassment affected a
term, condition, or privilege of employment.25 If her alleged harasser was a
coworker rather than a supervisor, the plaintiff must also prove that her
employer knew or should have known about the harassment and failed to take
prompt remedial action.26 For race-based harassment to affect a term, condition
or privilege of employment, it must be “‘sufficiently severe or pervasive to alter




different seniority systems).
       23
            Alvarado, 492 F.3d at 614.
       24
            Id.
       25
            Ramsey v. Henderson, 286 F.3d 264, 268 (5th Cir. 2002).
       26
            Id.

                                               9
  Case: 10-31105         Document: 00511714258          Page: 10     Date Filed: 01/04/2012



                                        No. 10-31105

the conditions of the victim’s employment and create an abusive working
environment.’”27

       To determine whether harassment is so severe or pervasive that it alters
the conditions of the plaintiff’s employment, this court considers a number of
factors: “the frequency of the discriminatory conduct, its severity, whether it is
physically threatening or humiliating (or whether it is a mere offensive
utterance), and whether it unreasonably interferes with the victim’s work
performance.”28 As this court has previously noted, the Supreme Court has held
that “Title VII . . . is not a ‘general civility code,’ and ‘simple teasing,’ offhand
comments, and isolated incidents (unless extremely serious) will not amount to
discriminatory changes in the ‘terms and conditions of employment.’”29 While
GEICO forcefully argues that White did not properly exhaust her hostile work
environment claim before the EEOC and that most of her claims of harassment
in any case were untimely, we need not reach those questions because White’s
hostile work environment claim clearly fails on the merits.30


       27
        Harris v. Forklift Systems, Inc. 510 U.S. 17, 21 (1993) (quoting Meritor Savings Bank,
FSB v. Vinson, 477 U.S. 57, 65 (1986)).
       28
            Harris, 510 U.S. at 21.
       29
         Lauderdale v. Tex. Dep’t of Criminal Justice, 512 F.3d 157, 163 (5th Cir. 2007)
(quoting Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998)).
       30
          Insofar as GEICO argues that the district court erred in reaching the merits of
White’s claims without first finding the claims timely and properly exhausted, GEICO is
incorrect. See, e.g., Goring v. Bd. of Supervisors of La. State Univ. & Agric. & Mech. College,
414 F. App’x 630, 633 n.4 (5th Cir. 2011) (unpublished) (stating, that “th[e] [plaintiff’s hostile
work environment] claim [wa]s wholly unsupported by the summary judgment evidence
regardless of the time frame considered, as the district court correctly held” (internal citation
omitted)); Sabzevari v. Reliable Life Ins. Co., 264 F. App’x 392, 394 (5th Cir. 2008)
(unpublished) (“We need not decide [the exhaustion] issue. Even if we assume that Sabzevari
has exhausted his administrative remedies, summary judgment on the failure-to-promote
claim is proper because Reliable has articulated a legitimate, nondiscriminatory reason for
promoting Dixon, and Sabzevari has failed to raise a genuine issue of material fact as to
whether this reason is a pretext for discrimination.”).

                                               10
  Case: 10-31105        Document: 00511714258           Page: 11     Date Filed: 01/04/2012



                                        No. 10-31105

       Most of the incidents alleged by White, while they “might cause offense or
indicate strife” between White and her coworkers or supervisors, are not
evidence of race-based harassment.31 The record contains evidence of only a few
incidents that reasonably could be characterized as race-based: Allgood’s alleged
reference to an African-American client as a “nigger” in White’s presence;
Allgood’s references to the set-up of the Metairie office as “ghetto” or a “FEMA
trailer”; and Allgood’s comment that he knew Johnson “always wanted to be a
white female.”32       Those incidents do not rise to the level of severity or
pervasiveness required to support a hostile work environment claim. None of
them involved physically threatening or humiliating conduct, as opposed to mere
offensive utterances; Allgood’s alleged use of the term “nigger” and his comment
to Johnson were isolated remarks; the “nigger” comment was not directed at
White and White only heard about the remark to Johnson;33 and while Allgood’s

       31
         Cavalier v. Clearlake Rehab. Hosp., Inc., 306 F. App’x 104, 107 (5th Cir. 2009)
(unpublished) (citing Indest v. Freeman Decorating, Inc., 164 F.3d 258, 264 (5th Cir. 1999));
see Faragher, 524 U.S. at 788 (explaining that Title VII is not a “general civility code”).
       32
           Although White’s brief includes two other allegations of race-based remarks by
colleagues, neither of those allegations affects our analysis of her hostile work environment
claim. First, White claims, based on the affidavit of a former coworker, that when she was out
of the office “members of the management team and other office personnel referred to her as
‘Sasquatch.’” Because there is no evidence that White was aware of the remarks made behind
her back, those alleged comments could not have contributed to a hostile work environment.
See, e.g., Cottrill v. MFA, Inc., 443 F.3d 629, 636-37 (8th Cir. 2006) (collecting cases); Edwards
v. Wallace Community College, 49 F.3d 1517, 1522 (11th Cir. 1995) (holding that alleged
statements to third-parties did not substantiate a hostile work environment claim where
“there was insufficient information as to when the statements were made, how knowledge of
them was acquired, and when [the plaintiff] was informed of them (if she was)”). Second,
White alleges that she and her sister were referred to as “the White girls” in a way that “called
into question [the sisters’] racial identity.” However, no deposition testimony or other evidence
in the record supports that allegation. Unsubstantiated assertions are insufficient to create
a genuine issue of material fact. See QT Trading, L.P. v. M/V Saga Morus, 641 F.3d 105, 111
(5th Cir. 2011).
       33
         Cf. Septimus v. Univ. of Houston, 399 F.3d 601, 612 (5th Cir. Tex. 2005) (holding that
the evidence was insufficient to support the plaintiff’s sex-based hostile work environment
claim because, even though much of the complained-of conduct was “boorish and offensive,”
most of it was not personally experienced by the plaintiff).

                                               11
  Case: 10-31105        Document: 00511714258          Page: 12     Date Filed: 01/04/2012



                                        No. 10-31105

use of the terms “ghetto” and “FEMA trailer” may have been “racially
inappropriate,”34 the record does not indicate when Allgood used those terms or
how often White heard him describe the Metairie office set-up in that way.

       The race-based comments alleged by White “pale in comparison, both in
severity and frequency,” to the kinds of verbal harassment that this court and
other circuits have held would support a Title VII hostile work environment
claim.35    Moreover, White has offered no evidence that any of the comments
interfered with her “work performance.”36 White has not provided evidence of
conduct so “extreme” as to “amount to a change in the terms and conditions of




       34
         Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 348 (5th Cir. 2007) (recognizing
that a supervisor’s reference to inner-city children as “ghetto children” was “perhaps racially
inappropriate”).
       35
           Id. at 348. Compare Walker v. Thompson, 214 F.3d 615, 619-22 (5th Cir. 2000)
(holding that a hostile work environment claim survived summary judgment where evidence
demonstrated years of inflammatory racial epithets, including “nigger” and “little black
monkey”); Daniels v. Essex Group, Inc., 937 F.2d 1264, 1266 (7th Cir. 1991) (holding that the
plaintiff survived summary judgment where the plaintiff was subjected to “nigger jokes” for
a ten-year period and the plaintiff’s workstation was adorned with “a human-sized dummy
with a black head”); Spriggs v. Diamond Auto Glass, 242 F.3d 179, 182 (4th Cir. 2001)
(reversing summary judgment where the plaintiff suffered “incessant racial slurs” including
“nigger” and “dumb monkey”); with Turner, 476 F.3d at 348 (finding that the evidence was
insufficient to establish a hostile work environment where a supervisor’s comments about
inner-city “ghetto children” ceased upon plaintiff’s request, and the supervisor’s other arguably
racially offensive comments were “isolated incidents”); Harrington v. Disney Reg’l Entm’t, Inc.,
276 F. App’x 863 (11th Cir. 2007) (unpublished) (holding that the only racially offensive
conduct the plaintiff complained of, “being called ‘ghetto’ [by several white colleagues and a
manager] and once or twice overhearing co-workers being described as monkeys, was not
pervasive enough to alter [the plaintff’s] conditions of employment”).
       36
           Faragher, 524 U.S. at 788; see, e.g., Johnson v. TCB Constr. Co., 334 F. App’x 666,
671 (5th Cir. 2009) (unpublished) (finding insufficient evidence to establish a racially hostile
work environment where a supervisor’s comment that the plaintiff was just “like a damn
nigger” was isolated; there was no evidence of the objective effect of that comment on the
plaintiff’s work performance; and although there was evidence that the supervisor frequently
used the term “nigger,” those other comments were not uttered in the plaintiff’s presence and
there was no evidence that they affected the plaintiff’s job).

                                               12
  Case: 10-31105         Document: 00511714258       Page: 13     Date Filed: 01/04/2012



                                         No. 10-31105

her employment.”37 The district court correctly concluded that the evidence in
the record was insufficient to support a race-based hostile work environment
claim and properly granted GEICO’s motion for summary judgment with regard
to that claim.

                                             V.

       Because the district court correctly determined that there was not
sufficient evidence for a reasonable jury to find for White on the Title VII claims,
it also correctly determined that White’s claims for punitive damages could not
succeed.38 We are persuaded that there are no genuine issues of material fact
and that the district court did not err in granting summary judgment on the
claims White has challenged here.

       AFFIRMED.




       37
            Faragher, 524 U.S. at 788.
       38
        We note that, contrary to White’s contention, the district court applied the proper
standard with regard to the facts, drawing “[a]ll reasonable inferences . . . in favor of the
nonmoving party.” White v. Gov’t Emps. Mut. Ins. Co., Civil Action No. 09-2747, 2010 WL
3943588, at *5-*6 (E.D. La. Oct. 4, 2010).

                                             13